Citation Nr: 9922649	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for right shoulder dislocation with atrophy and weakness.  


REPRESENTATION

Appellant represented by:	James E. Bicknell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel
INTRODUCTION

The veteran had active duty from July 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The case returns to the Board following remands to the RO in 
May 1997 and January 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's right shoulder disability is manifested by 
subjective complaints of constant pain worsened by activities 
and weather, weakness, and easy fatigability of the arm with 
use.  Objectively, there is limitation of arm motion to the 
shoulder level, limitation of motion due to pain, crepitation 
on motion, right upper extremity weakness, atrophy of some of 
the right upper extremity muscles, tenderness to palpation, 
and X-ray evidence of degenerative joint disease in the 
shoulder joint.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for right 
shoulder dislocation with atrophy and weakness been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (1998); DeLuca v. Brown, 8 Vet. App. 202 
(1995).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

Service connection for the veteran's right shoulder 
disability was originally established in a May 1964 rating 
action, at which time a noncompensable (0 percent) rating was 
assigned.  That rating was continued in a subsequent rating 
action.  

In September 1993, the veteran filed an informal claim for an 
increased rating.  In connection with that claim, he was 
afforded a VA examination in November 1993.  It was noted 
that the veteran was right handed.  He reported right arm 
pain and weakness.  The right arm was lower and smaller than 
the left arm.  On examination, the examiner commented that 
the right shoulder was lower than the left shoulder.  Right 
arm abduction was from 0 to 125 degrees and flexion was from 
0 to 170 degrees.  The right upper arm measured slightly 
smaller than the left upper arm.  There was perceptible 
weakness, 4/5, in the right triceps.  Sensation and reflexes 
were intact.  X-rays of the right shoulder showed Hill-Sachs 
deformity.  The diagnosis was history of dislocation of the 
right shoulder and muscle atrophy in the right upper arm with 
weakness in the triceps area.  

The veteran's VA medical records revealed no recent treatment 
for the right shoulder disability.  

In November 1993, the RO received records from Donald C. 
Ferlic, M.D., who evaluated the veteran for right shoulder 
pain and limited use of the right upper extremity.  The 
veteran had a history of cervical spine problems following a 
mining accident.  Examination was significant for marked 
weakness in the right upper extremity, with involvement of 
the shoulder girdle, deltoids, triceps, elbow extenders, and 
dorsiflexors of the wrist and fingers.  The biceps were 
fairly normal and the thumb, finger, and wrist flexors were 
quite strong.  Reflexes were diminished.  The shoulder showed 
some pain and crepitation on motion.  X-rays of the shoulder 
showed some osteoarthritis with spurring and some joint space 
narrowing.  Dr. Ferlic's impression was osteoarthritis of the 
shoulder, most likely the result of the in-service injury, 
and cervical spine arthritis with stenosis.  Dr. Ferlic 
opined that the weakness and disability of the upper 
extremity was mostly a result of the spine, though some of 
the problems the veteran had with the shoulder were the 
result of traumatic arthritis.      

The RO also received records dated in January 1994 from 
Deborah G. Fisher, M.D.  The veteran was referred to Dr. 
Fisher for neurological assessment of his right upper 
extremity weakness.  He complained of weakness and 
fluctuating pain in the right upper extremity.  The symptoms 
increased with activity and in certain types of weather.  Dr. 
Fisher noted the veteran's previous medical history, 
including the recent evaluation by Dr. Ferlic.  Examination 
revealed significant atrophy of the intrinsic muscles of the 
hands and perhaps the upper extremities distally.  Reflexes 
were absent in the triceps bilaterally.  Right biceps 
reflexes were normal.  Weakness was noted prominently in the 
right upper extremity triceps and deltoid with prominent 
weakness bilaterally for wrist extension, finger extension, 
and finger abduction.  Sensation was intact.  Dr. Fisher 
thought it was likely that the veteran was suffering 
significant cervical degenerative changes giving rise to 
multiple root impingement and perhaps a cervical stenotic 
situation with prominent symptoms on the right.  Subsequent 
notes dated in January 1994 indicated that the veteran's 
right upper extremity pain was much improved, though he 
continued to have some weakness.  Magnetic resonance imaging 
revealed significant findings related to the cervical spine, 
which Dr. Fisher felt essentially explained the veteran's 
problems, though she thought that the arthritis in the right 
upper extremity might contribute to his overall symptoms, 
given the fluctuating pattern.     
In an August 1994 rating decision, the RO awarded a 20 
percent rating for the right shoulder disability, 
characterized as dislocation of the right shoulder with 
atrophy and weakness.  The veteran timely appealed that 
decision.  

In his August 1994 notice of disagreement, the veteran 
related that he had intermittent numbness on the back of the 
right hand that radiated up the arm.  

In June 1995, the veteran underwent another VA examination.  
His subjective complaints were essentially unchanged.  He 
indicated that right shoulder pain was usually precipitated 
by weather changes.  The pain could be so severe that he 
could barely move the shoulder or had difficulty writing.  He 
took indomethacin and hot showers for the pain.  Physical 
examination revealed significant atrophy of the right 
trapezius, triceps, deltoid, and mid biceps muscles.  Right 
shoulder motion testing showed forward flexion of 90 degrees 
and abduction to 90 degrees.  There was no crepitus on 
passive movement.  There was tenderness over the posterior 
shoulder area.  Motor examination revealed strength of 1/5 
for the right arm generally and the triceps specifically on 
testing against resistance.  X-rays of the right shoulder 
revealed Hill-Sachs deformity and degenerative changes.  The 
diagnosis was status post right shoulder dislocation and 
bursitis with residual Hill-Sachs deformity, limitation of 
motion, weakness, and atrophy.    

In a July 1995 rating decision, the RO denied service 
connection for right upper extremity numbness as associated 
with the veteran's cervical spine disorder.  

Records from Rose Medical Center indicated that the veteran 
was referred for physical therapy for disorders including 
osteoarthritis of the shoulder and cervical spine.  The 
initial evaluation dated in August 1995 revealed unchanged 
subjective complaints.  Right shoulder motion testing 
revealed forward flexion to 84 degrees and abduction to 79 
degrees.  There was increased pain with joint motion.  Right 
shoulder strength was grossly 4/5.  The September 1995 
discharge summary indicated that the veteran continued to 
have right shoulder pain, though it was less severe, as well 
as significant strength deficits.    

The veteran was afforded a VA examination in November 1996.  
In addition to previously described complaints, he related 
that the right arm gave out when extending it for activities 
such as reading the newspaper.  He could lift about 15 
pounds.  The veteran denied any warmth, swelling, or erythema 
and related that the right shoulder rarely had flare-ups.  
Examination revealed that the right and left arms were 
identical in circumference at the axilla.  Right shoulder 
motion was to 120 degrees flexion and abduction.  The 
limitation of motion was due to pain.  He was unable to lift 
five pounds above his head due to pain.  There was no 
evidence of incoordination or give-way weakness in the biceps 
or triceps.  Strength was 5/5 when the veteran was encouraged 
to give his best effort.  Sensory and motor examination of 
the hand was normal.  Arm motion against resistance was to 90 
degrees on flexion and abduction due to pain.  There was no 
additional loss of range of motion due to flare-ups.  The 
diagnosis was right shoulder dislocation with residual 
degenerative joint disease and limitation of motion.  

In March 1997, the veteran testified before a member of the 
Board.  He had weakness in the right arm and shoulder.  He 
could lift the arm out without any weight and could carry 
light loads down by his side.  He could lift the arm to about 
90 degrees and was able to wash his face and comb his hair, 
unless the pain was very severe.  He could lift the arm over 
his head with help.  He could probably lift and carry 15 to 
20 pounds.  The veteran had constant pain in the right arm 
and shoulder.  On a scale of 1 to 10, he described it as a 2 
or 3 on a good day.  The pain increased in cold and wet 
weather.  Regarding other symptoms, the veteran related that 
the right arm also tired easily, he frequently dropped 
things, and he had cramping in the hand with cold weather or 
with certain activities.  The pain was mostly in the shoulder 
joint.  When the pain was severe, it was constant and sharp.  
He used hot showers, topical medications, heating pads, or 
Indocin to relieve the pain.  The veteran stated that his 
symptoms had been about the same since he filed for an 
increase in disability in 1993.           

During the hearing, the veteran submitted a notice of a 
decision by the Social Security Administration, finding him 
disabled as of April 1, 1976.  The decision did not list the 
disabling disorder.  
Following the hearing, the veteran submitted additional 
private medical evidence.  Progress notes from a Dr. 
Alexander Jacobs revealed that the veteran presented in May 
1996 with right shoulder pain, stiffness, aching, and 
limitation of motion.  The shoulder was no symptomatic on a 
regular basis.  Examination was significant for marked pain, 
limitation of abduction, and point pressure tenderness.  The 
assessment was right shoulder bursitis.  The veteran returned 
in August 1996 and November 1996 with the same symptoms.  He 
continued to take Indocin as needed.  Notes dated in January 
1997 showed additional objective findings of crepitation.  

Pursuant to the Board's remands, in July 1998 the veteran 
submitted additional private medical records.  Notes of a 
January 1996 examination by Mary C. Gray, M.D., referred to 
medical history, including cervical spine and right shoulder 
problems.  Examination of the right shoulder revealed 
degenerative changes with a 75 percent decrease in abduction.  
The right triceps demonstrated decreased strength and weak 
reflexes.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right shoulder disability is current rated as 
20 percent disabling.  The RO has applied various diagnostic 
codes in support of the 20 percent rating.  However, the 
Board notes that there is no evidence of recent episodes of 
dislocation of the shoulder to support application of Code 
5202 (impairment of the humerus) or Code 5203 (impairment of 
the clavicle or scapula), and that there is no evidence of 
ankylosis of the scapulohumeral articulation to support 
application of Code 5200.  38 C.F.R. § 4.71a.  In addition, 
there is no particular evidence of muscle injury to support 
the application of Code 5304, disability from injury to 
Muscle Group IV.  38 C.F.R. § 4.73.      
 
The evidence does reveal limitation of motion of the arm, 
which is rated under Code 5201, limitation of arm motion.  
38 C.F.R. § 4.71a.  There is also evidence of degenerative 
arthritis in the shoulder joint.  As provided in Code 5003, 
degenerative arthritis is rated according to limitation of 
motion of the affected joint.  Considering the evidence, the 
Board finds that the right shoulder disability is most 
appropriately rated by analogy to Code 5201.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

As previously stated, Code 5003 provides that degenerative 
arthritis is rated according to limitation of motion of the 
affected joint.  Under Code 5201, for the dominant arm, a 20 
percent rating is assigned if arm motion is limited to the 
shoulder level.  A 30 percent rating is awarded if arm motion 
is limited midway between the side and shoulder level.  A 
maximum 40 percent rating is in order if arm motion is 
limited to 25 degrees from the side.  

In this case, the current medical evidence reveals limitation 
of motion to about the shoulder level only.  Therefore, the 
veteran is entitled to a 20 percent disability rating for the 
right shoulder disability under Code 5201.  38 C.F.R. § 4.7.  

However, the analysis is not yet complete.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

A precedent opinion from VA's Office of General Counsel held 
that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must 
be considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.   

The evidence reveals subjective complaints of constant pain 
worsened by activities and weather, weakness, and easy 
fatigability of the arm with use.  Objectively, it is noted 
that the veteran has limitation of arm motion due to pain.  
There is documented right upper extremity weakness and 
atrophy.  In addition, there is evidence of right shoulder 
tenderness to palpation and crepitation on motion.  Finally, 
there is X-ray evidence of degenerative joint disease in the 
shoulder joint.  Considering these additional factors, the 
Board is satisfied that there is functional loss in addition 
to limitation of motion.  Therefore, the Board finds that an 
additional 10 percent is in order for right shoulder pain, 
weakness, and muscle atrophy.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206.        

Finally, the Board finds that there is no entitlement to an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  There 
is no evidence of frequent periods of hospitalization.  In 
addition, although the veteran has been in receipt of Social 
Security disability benefits, the evidence of record does not 
reveal that his inability to work is specifically related to 
the service-connected right shoulder disability.  

The Board finds that the evidence supports a 30 percent 
disability rating for right shoulder dislocation with atrophy 
and weakness.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Code 5201.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent disability 
rating for right shoulder dislocation with atrophy and 
weakness is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

